internal_revenue_service number release date ---------------- ----------------------- -------------------------- ------------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-143265-13 date date legend taxpayer ------------------------------------------------------------ ------------------------------- company club-1 date year a b c d e f ------------------------------- ---------------------- ---------------------- ------- -- ------------ ---------- -- -- -- dear ------------ this letter responds to your letter dated date and subsequent correspondence dated date requesting a ruling on behalf of taxpayer plr-143265-13 regarding the definition of a qualified_lodging_facility within the meaning of sec_856 of the internal_revenue_code specifically you have requested the following rulings the sports clubs owned indirectly by taxpayer through a subsidiary of taxpayer under the circumstances described below will not constitute part of a qualified_lodging_facility within the meaning of sec_856 the subsidiary will not be treated as directly or indirectly operating or managing a qualified_lodging_facility within the meaning of sec_856 or sec_856 by reason of operating the sports clubs as described below facts taxpayer is a newly formed corporation that intends to elect to be taxed as a real_estate_investment_trust reit beginning date taxpayer will adopt the calendar_year for federal_income_tax reporting and will use the accrual_method as its overall_method_of_accounting taxpayer was formed to acquire a portfolio of hotels that taxpayer represents constitute qualified lodging_facilities within the meaning of sec_856 taxpayer’s acquisition of the hotels will be effectuated by a contribution of the properties into an operating partnership the op that will be controlled by taxpayer through the op taxpayer intends to lease these hotels to a taxable_reit_subsidiary hotel trs that will engage an eligible_independent_contractor to operate the hotels on behalf of the hotel trs as part of a related transaction taxpayer will also contribute its sports club business as described more fully below to the op the sports club business will be operated in a separate taxable_reit_subsidiary the sports club trs company operates under the name club-1 and comprises a fitness center operator and a sports clubs in a different cities company is a partnership that holds its interests in the various clubs through a series of wholly-owned limited_liability companies llcs that are treated as entities disregarded as separate from their owner for u s federal_income_tax purposes the sports clubs owned by company are located in urban locations with an average size of approximately b square feet the clubs owned by company have approximately c members upon the formation of taxpayer and the op the company will contribute its llc interests to the op in exchange for partnership units the op will concurrently form an entity to which these llc interests will be contributed that entity will jointly with taxpayer make an election effective upon the date of the contribution by the op to be treated as a taxable_reit_subsidiary trs and this newly formed trs the sports club trs will assume the ongoing operations of the sports clubs plr-143265-13 of the a sports clubs that will be owned by the sports club trs d are located adjacent or contiguous to one of the hotel properties that will be owned by taxpayer and e is located on a floor within one of the hotels the remaining f sports clubs are stand-alone locations not located near any hotel the sports clubs deliver a range of programs and services including cardiovascular and weight training group exercise programs sports and aquatic programs spa and salon services food cafes child care services private training and nutritional counseling the sports clubs offer membership to the general_public there are also arrangements between the clubs that are located adjacent to a hotel property and the adjoining hotels such that the guests of the hotels may gain access to the respective club the hotels generally pay a fixed monthly or annual fee to the respective club for this service this fee may be offset by either i the daily member fee charged by the hotel to the guest user and turned over to the respective club or ii the payment directly to the respective club of the daily use fee by hotel guests who wish to use the club facilities the sum of all fees paid to the company by the hotels in year accounted for less than f percent of company’s total revenues taxpayer represents that the sports clubs described above and operated by the company are not amenities and facilities that are customary for other lodging properties of a comparable size and class owned by other owners unrelated to taxpayer within the meaning of sec_856 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from specified sources that include rents_from_real_property and sec_856 provides that at least percent must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property do not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation or in the case of any person that is not a corporation an interest of percent or more in the assets or net profits of the person sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified health_care_facility to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor plr-143265-13 sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power of the outstanding securities of another corporation shall be treated as a trs sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total value of the outstanding securities of another corporation shall be treated as a trs sec_856 provides that for purposes of sec_856 securities described in sec_856 are not taken into account sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a health_care_facility sec_856 provides that the term lodging_facility has the meaning given such term in sec_856 sec_856 provides that the term qualified_lodging_facility means any lodging_facility unless wagering activities are conducted at or in connection with such facility by any person who is engaged in the business of accepting wagers and who is legally authorized to engage in such business at or in connection with such facility sec_856 provides that the term lodging_facility means a hotel motel or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis sec_856 provides that the term lodging_facility includes customary amenities and facilities operated as part of or associated with the lodging_facility so long as such amenities and facilities are customary for other properties of a comparable size and class owned by other owners unrelated to such real_estate_investment_trust taxpayer has represented that the sports clubs described above and operated by the company are not amenities and facilities that are customary for other lodging properties of a comparable size and class owned by other owners unrelated to taxpayer with the meaning of sec_856 because the sports clubs are not such customary amenities and facilities they are not included in the definitions of lodging_facility or qualified_lodging_facility in sec_856 the fact that several of the sports clubs are located either on a floor of a hotel or in close proximity to a hotel that is a qualified_lodging_facility does not change the nature of whether the amenities and services offered by the sports clubs are customary moreover the sports clubs offer their services primarily to the general_public while the sports clubs located plr-143265-13 adjacent to hotels also offer services to hotel guests through arrangements with the hotel a relatively small percentage of their revenue is attributable to hotel guests additionally the sports clubs do not have any dwelling units as a result the sports clubs will not be considered part of a qualified_lodging_facility nor will the sports club trs be considered as directly or indirectly operating a qualified_lodging_facility by reason of owning and operating the sports clubs conclusion we hereby rule as follows the sports clubs owned indirectly by taxpayer through the sports club trs and operated by the sports club trs under the circumstances described above will not constitute part of a qualified_lodging_facility within the meaning of sec_856 the sports club trs will not be treated as directly or indirectly operating or managing a qualified_lodging_facility within the meaning of sec_856 or sec_856 by reason of operating the sports clubs as described above this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert a martin senior technician reviewer branch financial institutions products
